Citation Nr: 0122511	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  00-20 563A	)	DATE
	)
	)

THE ISSUE

Whether decisions of the Board of Veterans' Appeals dated 
June 18, 1987, July 30, 1996, and January 24, 2000, involved 
clear and unmistakable error by failing to find entitlement 
to a 100 percent rating for a service-connected right hip 
disability during the period between February 28, 1977, and 
June 24, 1983.


REPRESENTATION

Veteran represented by:	James C. McKay, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran (also hereinafter referred to as the "moving 
party") served on active duty from October 1973 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) 
in connection with a July 2000 motion alleging clear and 
unmistakable error in three Board decisions dated June 18, 
1987, July 29, 1996, and January 24, 2000.  The moving party 
alleges that the Board committed clear and unmistakable error 
(CUE) in failing to find entitlement to a 100 percent rating 
for a service-connected right hip disability during the 
period between February 28, 1977, and June 24, 1983.

The Board notes that this decision addresses only the issue 
of whether the aforementioned Board decisions contained CUE 
as to "entitlement" to a higher rating.  Although not 
clear, some communications from the veteran and his 
representative suggest that he may be claiming that he never 
received certain VA disability compensation checks.  Any 
matters concerning compensation payments which were not 
received should be addressed through the appropriate 
Department of Veterans Affairs (VA) Regional Office (RO).  
Should there be any question as to the non-receipt of 
compensation payments (as opposed to entitlement to such 
payments), the Board urges the veteran and his representative 
to address those concerns directly to the RO.  

The Board also notes that in July 2000 the veteran requested 
a Board hearing.  However, the veteran's representative 
appears to have withdrawn that request for a hearing in his 
October 2000 Motion for Reconsideration Based Upon Clear and 
Unmistakable Error.  Additionally, the Board points out that 
38 C.F.R. § 20.1405(c) (2000) provides that the Board may 
grant a request for a hearing for the purpose of argument 
only upon the showing of good cause.  (Emphasis added).  The 
Board finds no showing of good cause has been presented by 
the veteran or his representative to warrant a hearing in 
this matter.



FINDING OF FACT

The Board's decisions dated June 18, 1987, July 30, 1996, and 
January 24, 2000, were supported by the evidence of record 
and it is not shown that the applicable statutory and 
regulatory provisions existing at that time were ignored or 
incorrectly applied.  


CONCLUSION OF LAW

The Board's June 18, 1987, July 30, 1996, and January 24, 
2000 decisions did not involve clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 20.1400-20.1411 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.§ 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  In the 
implementing regulations, CUE is defined as a very specific 
and rare kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  38 C.F.R. § 20.1403(a).

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  
Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision) and the 
evaluation of evidence (a disagreement as to how the facts 
were weighed or evaluated).  See 38 C.F.R. § 20.1403(d).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  Moreover, the error must be one which 
would have manifestly changed the outcome at the time that it 
was made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Before turning to the record, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  This newly enacted 
legislation eliminated the well-grounded claim requirement 
and provides, among other things, for notice and assistance 
to claimants under certain circumstances.  VA has also 
recently issued final rules to amend adjudication regulations 
to implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, the Court 
has recently held that the provisions of the Veterans Claims 
Assistance Act of 2000 do not apply to a motion to revise a 
prior Board decision on the basis of clear and unmistakable 
error because such a motion is not a claim for VA benefits, 
but a collateral attack on a prior final decision.  The 
moving party with regard to such a motion to revise a prior 
Board decision is therefore not a "claimant" under 38 
U.S.C.A. § 5100 (West Supp. 2001).  Livesay v. Principi, No. 
00-51 (U.S. Vet. App. Aug. 30, 2001) (en banc).  

A review of the pertinent evidence of record reflects that in 
a June 1974 rating decision, the RO granted entitlement to 
service connection for a right hip disability, evaluated as 
30 percent disabling, effective from May 15, 1974.  As a 
result of the veteran's hospitalization for a right hip 
osteotomy, in a May 1978 rating decision the RO assigned a 
temporary 100 percent evaluation for the service-connected 
right hip disability from February 28, 1977, and reinstated a 
30 percent evaluation effective from July 1, 1977.  

The veteran underwent total hip arthroplasty of the right hip 
in February 1983.  In a May 1983 rating decision, the RO 
assigned a temporary 100 percent rating for the service-
connected right hip disability from February 3, 1983, because 
of the surgery.  In a February 1984 rating decision, the RO 
continued a 30 percent evaluation for the service-connected 
right hip disability effective from April 1, 1984.  

In an April 1984 statement, the veteran alleged that his 100 
percent rating should have been effective retroactively to 
February 28, 1977.  In a June 18, 1987, decision, the Board 
addressed the issue of entitlement to a total schedular 
rating for postoperative residuals of a right hip replacement 
prior to February 3, 1983.  

In the June 18, 1987, decision, the Board noted that the 
assigned 100 percent schedular rating for postoperative 
residuals of a total right hip replacement was reduced back 
to 30 percent effective April 1, 1984, following the 
termination of the one year period provided by Diagnostic 
Code 5405 of the Schedule for Rating Disabilities.  The Board 
opined that the clinical evidence showed the level of the 
veteran's right hip disability did not exceed the criteria 
for a 30 percent evaluation under Diagnostic Code 5255.  The 
Board noted that a right hip fracture resulting in a false 
joint had not been shown.  The Board also found no more than 
malunion of the right femur resulting in marked right hip 
disability had been shown.  The Board also found that prior 
appellate decisions which denied entitlement to an evaluation 
in excess of 30 percent for the veteran's service-connected 
right hip disability were consistent with and fully supported 
by the pertinent clinical evidence.  The Board considered the 
doctrine of reasonable doubt and found it to not be 
applicable.  Thus, the Board concluded that the requirements 
for a rating in excess of 30 percent for a right hip 
disability prior to February 3, 1983, had not been met.  

Additionally, in a July 30, 1996, decision, the Board 
addressed the issues of entitlement to service connection for 
an acquired psychiatric disorder, claimed as secondary to a 
service-connected disability; entitlement to separate 
disability ratings for low back strain and L5-S1 disc 
herniation; entitlement to an evaluation in excess of 30 
percent for residuals of a right hip replacement; and 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  

In a January 24, 2000, decision, the Board addressed the 
issues of entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to a service-
connected disability; entitlement to an evaluation in excess 
of 70 percent for residuals of a right hip replacement; and 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  

Analysis

In the present case, the veteran has failed to provide a 
basis upon which to conclude that the June 18, 1987, Board 
decision was clearly and unmistakably erroneous.  A review of 
the Board decision reflects that the Board described in 
detail relevant medical evidence dating from 1975 to 1983.  
The Board also set forth the applicable rating criteria for 
an evaluation in excess of 30 percent for the veteran's 
service-connected right hip disability.  The Board concluded 
that the evidence did not warrant the assignment of an 
evaluation in excess of 30 percent for the period prior to 
February 3, 1983, because the evidence did not demonstrate a 
right hip fracture resulting in a false joint or a disability 
picture exceeding the criteria for a 30 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5255 (1982).  The 
Board concluded that no more than malunion of the right femur 
resulting in marked right hip disability had been shown.  The 
Board also opined that the doctrine of reasonable doubt had 
been considered, but no basis for an allowance had been 
found.  

In his CUE motion, the veteran's representative alleges that 
on or about August 2, 1983, a VA "C & P Master Award Data" 
computerized record was created reflecting an effective date 
of February 28, 1977 for a 100 percent disability award for 
the service-connected right hip.  He further alleges that the 
June 18, 1987 Board decision contains CUE in that it failed 
to address this issue.  

The Board recognizes the contentions of the veteran and his 
representative.  The Board has reviewed the Award data 
document referred to by the veteran's representative.  
However, this document simply documents the award of a 
temporary total evaluation effective February 28, 1977, as a 
result of hospitalization related to the service-connected 
right hip.  This document is not evidence of an award of a 
permanent total rating for the service-connected right hip 
from that date, but only a temporary total evaluation 
pursuant to 38 C.F.R. § 4.30.  The veteran and his 
representative should note that the May 1978 rating decision 
granted a 100 percent evaluation for the service-connected 
right hip disability on a temporary basis pursuant to 38 
C.F.R. § 4.30, effective from February 28, 1977, because the 
veteran underwent surgery.  This assignment of a 100 percent 
evaluation was not permanent and was later reduced to 30 
percent effective July 1, 1977, because the convalescence 
period had ended.  As a result of further surgery in February 
1983, another temporary 100 percent evaluation was assigned.  
That 100 percent rating was reduced to 30 percent effective 
April 1, 1984, when the convalescence period ended.  Thus, 
the record does not demonstrate that the veteran was ever 
awarded a permanent 100 percent schedular evaluation for his 
service-connected right hip disability during the period from 
February 28, 1977, to June 24, 1983.

The veteran's representative has also referred to a Report of 
Contact document dated October 1983, which states that the 
veteran agreed to have his service connected disability 
rating effective February 28, 1977 as originally made.  The 
document does not specify which service-connected disability 
was being referred to, but does note that the report of 
contact was in reference to a RO letter dated October 19, 
1983.  The October 19, 1983 RO letter informed the veteran 
that his case had been docketed before the Board for 
appellate review.  A review of the record reflects that the 
issue on appeal was that of entitlement to an earlier 
effective date for the grant of service connection for a low 
back condition.  Thus, the record would appear to have no 
relevance to the right hip disability at issue in the present 
case.  Furthermore, the report of contact record reflects 
that the veteran agreed to a date originally assigned, thus 
it does not indicate any determination of entitlement to 
additional or retroactive benefits.  

Thus, the Board finds no basis upon which to conclude that 
the Board failed to apply the correct statutory and 
regulatory provisions to the correct and relevant facts in 
the June 18, 1987, decision, in determining that entitlement 
to an evaluation in excess of 30 percent for postoperative 
residuals of a right hip replacement prior to February 3, 
1983, was not warranted.  The Board notes that the veteran 
and his representative have not alleged clear and 
unmistakable error in regard to any specific law or 
regulation.  The Board further notes that an argument that 
the Board should have weighed or evaluated the evidence 
differently can not form the basis for a finding of CUE.  See 
38 C.F.R. § 20.1403(d)(3).  The contentions which have been 
advanced, at best, amount to a disagreement with the outcome 
of the decision.

In regard to the allegations of CUE in the July 30, 1996, and 
January 24, 2000, Board decisions, the veteran and his 
representative contend that these decisions contain CUE in 
that they failed to address the issue of entitlement to a 
total schedular rating between February 28, 1977, and June 
24, 1983.  A review of the record reflects that in the 
introduction of the July 30, 1996, decision, the Board noted 
that the veteran's allegation of CUE in the June 1987 Board 
decision had been construed as a motion for reconsideration 
and denied by a delegate of the Chairman of the Board in May 
1996, constituting a final disposition of the motion pursuant 
to 38 C.F.R. § 20.1001(c)(1).  The Board further found the 
June 1987 decision to be final under 38 U.S.C.A. § 7103 (West 
1991) and declined to further address the issue in that 
decision.  

Further review of the claims folder reflects that the 
veteran's representative at the time noted in his Informal 
Hearing Presentation dated in March 1996 that the RO had 
informed the veteran that he had to seek resolution of his 
retroactive pay issue by submitting a motion for 
reconsideration to the Board.  The representative noted that 
the veteran had filed what appeared to be a motion for 
reconsideration.  As previously noted, the veteran's motion 
for reconsideration was received by the Board and denied in 
May 1996.  Thus, the issue was not in appellate status at the 
time of the July 30, 1996, Board decision.  

In regard to the January 24, 2000, decision, it was noted in 
the introduction that the veteran's appeal of the May 1996 
decision of the Board denying reconsideration of the June 18, 
1987, Board determination had been dismissed by the Court in 
August 1999 and that issue was therefore not before the Board 
for appellate consideration.  The Board also noted that the 
veteran had repeatedly raised the issue of entitlement to 
retroactive compensation benefits for the period from 
February 28, 1977, to June 24, 1983.  It was noted that the 
veteran's contentions in that regard were construed as a 
motion for reconsideration of the June 1987 and July 1996 
Board decisions.  In July 1998, the Board denied the motion 
for reconsideration of those decisions and pointed out that 
the Board was unable to address the issue of entitlement to 
retroactive compensation prior to 1983 because that benefit 
had been denied by the Board in June 1987 and in May 1996 the 
Board had denied reconsideration of the June 1987 decision.  

It was further noted that the Board had notified the veteran 
that it would construe his motion as a motion for review 
based on CUE pursuant to Public Law 105-111 if he or his 
representative expressly so advised the Board in writing 
within 60 days.  No such written notice was received by the 
Board authorizing review of his reconsideration motion as one 
for review based on CUE.  Thus, in January 2000, the Board 
found that there was no matter pending before the Board 
relating to the veteran's pleadings as to the issue of 
entitlement to retroactive compensation benefits for the 
period from February 28, 1977, to June 24, 1983, or as to an 
alleged failure of the Board in July 1996 to adjudicate that 
issue.  The veteran subsequently filed his motion based upon 
CUE in July 2000, after the Board had issued the January 24, 
2000, decision. 

In light of the aforementioned factual circumstances, the 
Board is compelled to conclude that the veteran's present 
allegations of CUE in the July 30, 1996, and January 24, 
2000, Board decisions must be denied.  Pursuant to 38 C.F.R. 
§ 20.1001, a denial of the veteran's motion for 
reconsideration constitutes a final disposition of the 
motion.  In as much as the veteran's motions for 
reconsideration regarding the issue of entitlement to 
retroactive pay were denied in May 1996 and July 1998, the 
issue was not in appellate status at the time of the July 30, 
1996, and January 24, 2000, Board decisions.  Additionally, 
the Board notes that it finds no basis upon which to 
conclude, nor has the veteran alleged, that the applicable 
statutory and regulatory provisions existing at the time of 
those decisions were ignored or incorrectly applied to facts 
relevant to the issues addressed in the July 30, 1996, and 
January 24, 2000, decisions.  Once again, the Board 
reiterates that any issue related to the non-receipt of 
compensation payments already awarded must be addressed 
through the RO and not by the Board.  

Accordingly, the Board finds no bases upon which to conclude 
that the June 18, 1987, July 30, 1996, or January 24, 2000, 
Board decisions contained CUE by failing to find entitlement 
to a 100 percent rating for a service-connected right hip 
disability during the period between February 28, 1977, and 
June 24, 1983.


ORDER

The motion for revision of the June 18, 1987, July 30, 1996, 
and January 24, 2000, Board decisions on the grounds of clear 
and unmistakable error is denied.   



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 



